DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 11 remains withdrawn. Claims 1-10 and 12-20 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/071980 filed on 08/14/2018, which claims priority from the foreign application #EP17189528.7 filed on 09/06/2017.

Objections Withdrawn
	The objections over claims 3-4 and 16-17 are withdrawn per Applicant’s amendments and convincing arguments (regarding imidazolinium). 

Rejections Withdrawn
	The USC 112b rejection over claims 4, 6, 17 is withdrawn per Applicant’s amendment of replacing “selected from the group of the” with “selected from the group consisting of”.
The USC 112b rejection over claim 10 is withdrawn per Applicant’s amendment of adding “further” to overcome antecedent basis issue.
The USC 102 over claims 1-5, 8-10 and 12-14 over Dahl is withdrawn per Applicant’s amendment of adding “silicone-free” to the preamble. 
The USC 102 over claims 1-2, 4, 8-10, 12-13 and 17 over Aspern is withdrawn per Applicant’s amendment of incorporating instant claim 7 limitations into instant claim 1. 
The USC 103 rejection over claims 1, 4, 6 and 15-17 over Dahl and Kumar is withdrawn per Applicant’s amendment of adding “silicone-free” to the preamble.
The USC 103 rejection over claims 1 and 20 over Aspern is withdrawn per Applicant’s amendment of incorporating the limitations of instant claim 7 into instant claim 1.
The USC 103 rejection over claims 1, 7 and 18-19 over Aspern and Schwab is withdrawn. However, this rejection is reinstated with just an addition of an evidentiary reference. 
The USC 103 rejection over claims 1, 7 and 18-19 over Dahl and Schwab is withdrawn per Applicant’s amendment of adding “silicone-free” to the preamble.
The Non-Statutory Double Patenting rejection over claims 1, 4, 6, 8-10, 12, 13 and 16-20 over US Patent no 9801797B2 in view of Aspern is withdrawn per Applicant’s amendment of incorporating the limitations of instant claim 7 into instant claim 1.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 16, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected for the indefiniteness that arises due to the usage of “selected from the group of”. Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Proper Markush grouping is introduced by “selected from the group consisting of A, B and C” or “wherein the material is A, B or C” (MPEP 2117 I). Instant claim language is neither of these and it’s unclear whether component A is limited to the group of options listed in the instant claim or open to possible other items. 
Claims 8, 16 and 18-20 are also rejected as indefinite due to the lack of clarity resulting from using “selected from the group of” or “selected from those of” which is described for claim 7 above.  
Response to Arguments
	Applicant states they traverse the rejection under USC 112(b) for “selected from the group of” or “selected from those of”, but does not provide any reasoning for the traversal.  It remains unclear if this is an alternative form of Markush language closing the item to those choices or language that leaves the claim open to other possibilities for those items which would mean that the prior art can allow for other items outside what is listed to be present.  Note that currently claims with these recitations can be reads as “selected from the group comprising” based on alternative transition phrases (in this case, used for the group as it is lacking “consisting of” or another phrase) as applicant does not use “selected from the group consisting of” (see MPEP 2173.05(h) I “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” And also see MPEP 2111.03 section on other transitional phrases).   Thus, this rejection is maintained.  Although applicant may not be limited to the types of Markush language mentioned in the MPEP, it should be clear that the group is either limited to the options listed or open to other alternatives.  
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 12-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-20, 31 and 34-35 of copending Application No. 16/644,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-2, 7, 12 and 18-19 are obviated by claims 16-17 of the reference application. 
Instant claims 3, and 14-15 are obviated by claim 17 of the reference application.
Instant claim 4 is obviated by claim 20 of the reference application.
Instant claim 5 is obviated by claim 19 of the reference application.
Instant claim 6 is obviated by claim 34 of the reference application.  
Instant claim 13 is obviated by claims 16 and 31 of the reference application.
Instant claim 17 is obviated by claim 35 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims meet all of the limitations of the instant claims. Regarding the concentration limitations, the reference application teaches overlapping concentrations with the instant claim concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Thus, one would achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections – as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the indefiniteness that arises due to the usage of “selected from the group of”. Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Proper Markush grouping is introduced by “selected from the group consisting of A, B and C” or “wherein the material is A, B or C” (MPEP 2117 I). Instant claim language is neither of these and it’s unclear whether component A is limited to the group of options listed in the instant claim or open to possible other items. 
Claims 2-10 and 12-20 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016, previously cited) (Hereinafter Aspern) and Peter Schwab et al (US 20160081907 A1, publication date: 03/24/2016, previously cited) (Hereinafter Schwab), evidenced by Abhijeet Kumar et al (Spreading and Imbibition of Vesicle Dispersion Droplets on Porous Substrates, Colloids Interfaces 2019, 3, 53, previously cited) (Hereinafter Kumar).
Instant claim 1 is amended such that it now requires a silicone-free composition (along with all other claims). Previously it only required a non-silicone quaternary ammonium compound. Instant claim 1 is also amended such that claim 7 limitations are incorporated into claim 1. Especially the “silicone-free” amended changes the scope of the claims which weren’t previously considered. For this reason, new search and consideration for this application is warranted. That being said, no new references are added in this action. 
Regarding claims 1, 4, 6-7, 16-19, Aspern teaches a composition comprising hydrogenated castor oil (meets component B), Polyglyceryl-4 Caprylate/Caprate (meets component C), glycerol (meets component D) and water (meets component E) (E1, C35). Regarding the new amendment of “silicone-free” in the preamble, Aspern teaches “Silicones can be used in the compositions according to the present invention, but they do not, surprisingly, result in any further increase in the effectiveness of the compositions according to the present invention. It is therefore possible and preferred according to the present invention to omit silicones” (C15 lines 36-41), thus motivating one to exclude any silicones from the Aspern compositions. Regarding the (A) limitation, Aspern teaches “esterquats” (claim 2) such as “REWOQUAT® WE 18” (C8 line 17). Evidentiary reference Kumar provides the evidence that REWOQUAT® WE 18 also comprises fatty acids (figure 4a). The structure is being provided below for convenience:

    PNG
    media_image1.png
    111
    253
    media_image1.png
    Greyscale

Aspern teaches other embodiments that comprise esterquats. K1-K11 (C36 lines 19-46) teaches compositions comprising Armocare VGH70. Aspern specification provides the evidence that this compound is an esterquat. Aspern also teaches “The esterquats having the commercial names Armocare® VGH-70…” (C6 lines 34-35). The chemical name for trade name Armocare VGH70 is Dipalmitoylethyl Dimonium Chloride which comprises ethanolamine and fatty acids. Other components of these compositions meet the other limitations of instant claim 1. Aspern teaches perfume oils (cosmetic oil), Polyglyceryl-6 Caprylate/Caprate (non-ionic surfactant) (C36 lines 19-46) as well as cetylstearyl alcohol (solvent) to be added for hair treatment (C36 lines 51-52). Additionally, Aspern also teaches ester oils (C21 line 38) (cosmetic oil), non-ionic surfactants (C26 line 4), non aqueous as well as aqueous solvents (C3 lines 27-40).
Regarding claim 2, Aspern meets the microemulsion limitation absent evidence of the contrary. The above composition is interpreted as an emulsion (water and oil combined). The instant specification doesn’t provide a definition for “emulsion” but it recites “Microemulsions preferred in accordance with the invention have a domain size of the disperse phase of less than 1000 nm, especially less than 500 nm” (page 5 of the instant specification). Aspern doesn’t disclose a size range for a domain size of the disperse phase but absent evidence of the contrary, it is interpreted to meet the limitations for a microemulsion. 
Regarding claims 3 and 14-15, Aspern teaches (A) (esterquat) concentration as from 0.1 to 10 wt % (claim 2), (B) component concentration (such as fatty alcohol) from 0.1 to 30 wt % (C28 lines 30-31), and (C) component (nonionic surfactant) (C26 line 4) concentration as from “0.05 to 45 wt %” (C27 line 1). Regarding (D) and (E) components, Aspern teaches non-aqueous solvent (such as glycerol) (C3 line 34) concentration as from 3 to 70 wt % (C3 line 31) of an aqueous solvent (such as water) (C3 line 41) which is at least 50 wt %. Aspern’s concentration teachings fall within or overlap with the instant claimed concentration ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, Aspern teaches (A) (esterquat) concentration as from 0.1 to 10 wt % (claim 2), (B) component concentration (such as fatty alcohol) from 0.1 to 30 wt % (C28 lines 30-31) which allows (B) component to be greater than (A) component. 
Regarding claim 8, Polyglyceryl-4 Caprate (C, non-ionic surfactant) of E1 recited above, structurally meets all of the limitations of the instant claim (n=4, R7= H, R8= H, R9= C10, linear, saturated, one hydroxyl group).
Regarding claim 9, Aspern teaches glycerol (polyol) as discussed above. 
Regarding claim 10, Aspern teaches polyquartenium compounds (10 and 77) (amphoteric surfactants) (E1, C35). 
Regarding claim 12, Aspern’s invention above is applied to hair (C34 lines 60-67) which is interpreted as a care and cleaning formulation. Aspern abstract recites “Hair treatment agents include as care-providing substances”. 
Regarding claim 13, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). Thus, absent evidence of the contrary, Aspern meets the instant claim limitations. 
Regarding claim 20, Aspern teaches non-ionic surfactant that meet all of the structural limitations of the instant claim such as Polyglyceryl-4 Tristearate and Polyglyceryl-10 Tristearate (claim 11). 
Regarding claims 1, 7 and 18-19, Aspern teaches REWOQUAT® WE 18 along with other esterquats which is discussed above. This compound meets all of the structural limitations provided in the instant claims except the R2 component.
Regarding claims 1, 7 and 18-19, Schwab teaches formulations containing liquid esterquats and/or imidazolinium salts and polymer thickeners and to the use thereof (abstract). Schwab specifically teaches the esterquat being claimed in the instant claims. Schwab claim 3 meets instant claim 7. Schwab claim 3 meets instant claim 7. Schwab also discloses that R2 is specifically methyl (para 43) which meets instant claims 18-19 limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Aspern and Schwab and achieve the instant invention. Aspern teaches “Although silicones have been used hitherto in cosmetic compositions because of their many positive properties, they are being regarded with increasing skepticism. For example, silicones often make it difficult to formulate stable emulsions, and alongside their positive properties also lead to stress on the keratinic fibers” (C15 lines 30-36) thus motiving removing of any silicone component from its compositions. Furthermore, even though Aspern embodiments disclose other non-ionic surfactants such as Polyglyceryl-4 Caprate, claim 11 of Aspern provides the necessary teachings for one to incorporate Polyglyceryl-4 Tristearate or Polyglyceryl-10 Tristearate or their related compounds having a glycerol/polyglycerol backbone and fatty acid side chains into the composition. Schwab provides many motivations to use its esterquat. Schwab teaches “A further advantage of the present invention is that the shine of the treated keratin fibres is increased. A further advantage of the present invention is that the compounds used develop a good effect even in small use amounts. It is a further advantage that the compounds used have little impact from an ecological point of view. It is a further advantage that the formulations according to the invention exhibit an improved conditioning effect on keratin fibres with longer rinse-off times than quaternary ester compounds known hitherto. A further advantage of the present invention is that ester quats have increased hydrolysis stability in the formulation.” (para 11-15). Other advantages are listed in para 16-22. Thus, one would be motivated to incorporate the teachings of Schwab into the teachings of Aspern with a reasonable expectation of successfully achieving a composition with superior and more beneficial features. 

Non-Statutory Double Patenting
Claims 1, 4, 6, 8-9, 12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9801797B2 (Hereinafter ‘797) in view of Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016) (Hereinafter Aspern) and Peter Schwab et al (US 20160081907 A1, publication date: 03/24/2016) (Hereinafter Schwab).
Instant claims 4, 6 and 16-19 are obviated by claim 1 of ‘797 in view of Schwab. ‘797 meets component A and E limitations. Schwab meets A, B, C and D. Schwab teaches formulations containing liquid ester quats and/or imidazolinium salts and polymer thickeners and to the use thereof (abstract). Schwab specifically teaches the esterquat being claimed in the instant claims (claim 3 of Schwab). Schwab also teaches at least one fatty alcohol (claim 11), emulsifiers (claim 14) such as polyglycerol esters (nonionic surfactant) (para 82), and nonaqueous solvents such as oleyl alcohol (para 215). 
Instant claims 8-9 are obviated by claims 1 and 12 of ‘797 in view of Schwab. Schwab teaches polyglyceryl-3 caprate (para 215) to meet limitations of claim 8. Schwab also teaches hydrotropes or polyols (para 99) (instant claim 9 limitation).
Instant claim 12 is obviated by claim 13 of ‘797.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘797 and the teachings of Schwab and achieve the instant invention. Schwab motivation is provided above. 

Responses to Arguments
	Applicant’s arguments against objections and rejections that are withdrawn are now moot. 
	Regarding Aspern reference, Applicant argues the following:
	“Composition E1 of Aspern does not disclose EsterQuats. The cited compositions of Aspern Ki-Kl1 do disclose EsterQuats, however not as the major quat, which is still is cetrimonium chloride as in E1. What is more important: K1 - K11 do not contain any cosmetic oil (component B as claimed) but do contain Dow Corning 193, which is a silicone glycol copolymer. A person skilled in the art would not use this teaching either, as both limitation of the claims are not met by K1 and K11”. 
Of note, this argument was made against the USC 102 over Aspern, that rejection is now withdrawn. Applicant’s arguments against Aspern do not overcome the USC 103 rejection under Aspern and Schwab. While it is true that Dow Corning 193 is a silicone, it is explained in the above rejection that Aspern motivates removing silicones from its compositions. Regarding certain components being in different embodiments, while the argument is valid against an anticipation rejection, the USC 103 rejections are proper since disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). Regarding the USC 103 rejection over Aspern and Schwab, Applicant makes the same argument as above. The broader disclosures of Aspern as well as its motivation to removed silicones from its compositions present a prima facie case of obviousness. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/Primary Examiner, Art Unit 1613